Citation Nr: 0426317	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2002, the veteran presented 
testimony before a Decision Review Officer.  The transcript 
of the hearing is associated with the claims folder.  In 
November 2003, the Board remanded the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran asserts that he is entitled to service connection 
for PTSD.  VA treatment records show a current diagnosis of 
PTSD.  Service personnel records show that the veteran's 
military occupational specialty was a plumber, however he was 
detached as an engineer to the 36th Engineer Battalion, Co. 
C, in Vinh Long from May 1970 until March 1971.  His primary 
duties were to build bridges and roads.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).

Review of the claims folder reveals that the veteran has 
reported the following stressors:  1) enemy mortar and rocket 
attacks on his base camp, 2) being struck underneath the eye 
by shrapnel, and 3) witnessing one of his friends being run 
over by a truck.  The veteran reported these stressors during 
a November 2000 VA psychiatric examination.  The examiner 
noted that he had full range of PTSD symptoms.

Unit histories from the United States Armed Services Center 
for Research confirm that the veteran's unit was subjected to 
several rounds of mortar fire during his service in Vietnam.  
This is sufficient corroborative evidence that the mortar 
attacks described by the veteran did in fact occur.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Given that 
the veteran has a current diagnosis of PTSD and there is 
evidence of a verified stressor, the Board finds an 
additional psychiatric examination necessary in order to 
ascertain whether the veteran's current PTSD is specifically 
linked to the verified mortar attacks.  

The Board notes that the veteran's other claimed stressors 
have not been corroborated.  Service medical records are 
negative for any injuries to the eye and post-service 
treatment records do not note any residuals of an injury to 
the veteran's eye or surrounding skin.  Furthermore, with 
regard to the veteran's claim that he witnessed his friend 
being run over by a truck, the Board notes that this claim 
has not been verified as the veteran has not provided 
specific information regarding full names, dates, and places.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any PTSD.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination, and any psychological 
testing deemed necessary should be 
accomplished.  The examiner should 
specify whether the verified stressor, 
being subjected to mortar fire while in 
Vietnam, was sufficient to produce a 
diagnosis of PTSD and whether there is a 
link between the current symptomatology 
and the verified stressor.  If 
applicable, the examiner should specify 
any other stressors that contributed to 
the veteran's PTSD diagnosis.  The RO 
should inform the examiner that only a 
verified stressor (s) may be used as a 
basis for a diagnosis of PTSD.

2.  Thereafter, the RO should re-
adjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


